DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 07/06/2022 (“07-06-22 OA”), Applicant amended the drawings, title, written description, claims 1 and 6-8 in reply dated 08/22/2022 (“08-22-22 Reply”) along with terminal disclaimer filed 08/24/2022 (“08-24-22 TD”). 
Terminal Disclaimer
 The 08-24-22 TD disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application number 16/944,347 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments to Figure 7A have overcome the objection to drawings as set forth under line item number 1 of the 07-06-22 OA.
Applicant’s amendments in three locations of the written description changing “to”[Wingdings font/0xE0]“by” have overcome the objection to specification as set forth under line item number 2 of the 07-06-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 3 of the 07-06-22 OA. 
Applicant’s amendments to claims 1 and 6-8 while canceling claim 3 have overcome all 35 USC 112(b) indefiniteness rejections as set forth under line item number 4 of the 07-06-22 OA. 
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part on Nakamura with Takeda with Nagai as set forth under line item numbers 5-6 of the 07-06-22 OA. 
Applicant’s 08-24-22 TD has overcome the nonstatutory provisional double patenting rejection as set forth under line item number 7 of the 07-06-22 OA.
Reasons for Allowance
Claims 1-2 and 4-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a polyolefin sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyolefin sheet, having no adhesive layer, on the wafer and the ring frame, such that the polyolefin sheet is in direct contact with the wafer and the ring frame. 
	Dependent claims 2 and 4-13 are allowed, because they depend on allowed clam 1. 
	Independent claim 14 is allowed, because it is the allowable combination of independent claim 1 with now canceled dependent claim 3, with indefiniteness rejections remedied, as set forth under line item number 8 of the 07-06-22 OA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The Office thanks Applicant for addressing each and every line item number of the 07-06-22 OA. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895